The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 46 and 58-74 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is no support in the elected embodiment of figure 14, and in the embodiments of figures 13 and 15, for the claimed limitation of “a first electrode that, in the planar view of the imaging device, overlaps the first floating diffusion, the second floating diffusion, the third floating diffusion and the fourth floating diffusion, as recited in claim 46, partially for the following reasons.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) Claims 46, 58-64 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itonaga et al. (2010/0177226) in view of Suzuki et al. (2017/0162615).Regarding claim 46, Itonaga et al. teach in figure 2 and related text an imaging device comprising: 

a second transfer transistor Tr12 that, in the planar view of the imaging device, is between a first floating diffusion FD1 and a second photodiode PD2; 
a third transfer transistor Tr13 that, in the planar view of the imaging device, is between a second floating diffusion FD2 and a third photodiode PD3; 
a fourth transfer transistor Tr14 that, in the planar view of the imaging device, is between a second floating diffusion FD2 and a fourth photodiode PD4; and 
a first electrode 28 that, in the planar view of the imaging device, overlaps the first floating diffusion, the second floating diffusion, the third floating diffusion and the fourth floating diffusion (see also figures 29 and 42B),
wherein the first electrode is wired to the first floating diffusion, the second floating diffusion, the third floating diffusion and the fourth floating diffusion (see e.g. figure 2 of Suzuki et al.).

Itonaga et al. do not teach four floating diffusions wherein each of which is connected to, and overlaps, respective ones of the four photodiodes.
Suzuki et al. teach in figure 2 and related text four floating diffusions FD1-FD4 wherein each of which is connected to, and overlaps, respective ones of the four photodiodes DP1-DP4.
Itonaga et al. and Suzuki et al. are analogous art because they are directed to semiconductor devices comprising floating diffusions and one of ordinary skill in the art 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to connect four floating diffusions wherein each of which is connected to, and overlaps, respective ones of the four photodiodes, as taught by Suzuki et al., in Itonaga et al.’s device in order to provide more accurate control over the characteristics of the device.

Regarding claims 58-59, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to form the first transfer gate electrode on a surface of the first wiring layer, the first transfer gate electrode being provided in a first corner of the first photodiode, and to form the second transfer gate electrode on a surface of the first wiring layer, the first transfer gate electrode being provided in a first corner of the second photodiode, in prior art’s device in order to optimize the layout of the device.

Regarding claims 60-64, Itonaga et al. teach in related text (see e.g. paragraphs [0145] and [0195]) a first well 52 formed near a second corner of the first photodiode, the second corner of the first photodiode being the diagonal corner to the first corner of the first photodiode, and a first ground terminal 121 formed in the first well, and a second well (used for additional PD) formed near a second corner of the second photodiode, the second corner of the second photodiode being the diagonal corner to the first corner 
Itonaga et al. do not explicitly state that the first well is formed in a second corner of the first photodiode, and the second well is formed in a second corner of the second photodiode.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to form the first well in a second corner of the first photodiode, and the second well in a second corner of the second photodiode, in prior art’s device in order to optimize the layout of the device.


Claim(s) 65-74 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itonaga et al. (2010/0177226) and Suzuki et al. (2017/0162615), as applied to the claims above, and further in view of Choi (8,570,409).Regarding claim 65, Itonaga et al. and Suzuki et al. teach substantially the entire claimed structure, as applied to the claims above, including a first wiring layer comprises the first electrode, but except explicitly stating using a sensor substrate.
Choi teaches in figure 3 and related text using a sensor substrate 150.
Choi, Itonaga et al. and Suzuki et al. are analogous art because they are directed to semiconductor devices comprising floating diffusions and one of ordinary skill in the art would have had a reasonable expectation of success to modify Itonaga et al. because they are from the same field of endeavor.


Regarding claims 66-67, the combined includes a first wiring layer formed on a sensor substrate, the first wiring layer comprises a first electrode, and a second wiring layer  formed on a circuit substrate, the second wiring layer comprises a second electrode, wherein a width of a region in which the first electrode and the second electrode are formed is smaller in a direction parallel to a surface of the first wiring layer than a width of a region in which the first photodiode and the second photodiode are formed, because 
Choi teaches in figure 3 and related text a first wiring layer 124 formed on a sensor substrate 150, the first wiring layer comprises a first electrode, and a second wiring layer 220 formed on a circuit substrate 250, the second wiring layer comprises a second electrode, wherein a width of a region (arbitrarily chosen) in which the first electrode and the second electrode are formed is smaller in a direction parallel to a surface of the first wiring layer than a width of a region (arbitrarily chosen) in which the first photodiode and the second photodiode are formed.

Regarding claims 68-70, the combined includes an amplification transistor formed in the circuit substrate, the first floating diffusion and the second floating diffusion are wired to a gate electrode of the amplification transistor, 

wherein the second electrode is wired to a gate electrode of the amplification transistor, because:
Choi teaches in figure 2 and related text an amplification transistor FX formed in the circuit substrate, the floating diffusion FD is wired to a gate electrode of the amplification transistor FX, and wherein the circuit substrate comprises a reset transistor RX and a select transistor SX, and the photodiode shares the amplification transistor FX, the select transistor SX and the reset transistor RX, and wherein the second electrode is wired to a gate electrode of the amplification transistor, and
Itonaga et al. teach in figure 2 and related text first and second floating diffusions.

Regarding claims 71-74, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to form an element isolation unit that, in the planar view of the imaging device, is between the first photodiode and the second photodiode formed in the sensor substrate, and between the third photodiode and the fourth photodiode formed in the sensor substrate, and between the first photodiode and the third photodiode formed in the sensor substrate, and between the second photodiode and the fourth photodiode formed in the sensor substrate, in prior art’s device in order to be able to operate the device, because the device would not operate if the first photodiode and the second photodiode are not isolated from each other.
.


Response to Arguments
1.	Applicants argue that Suzuki et al. do not teach in figure 2 and related text four floating diffusions FDI-FD4 wherein each of which is connected to, and overlaps, respective ones of the four photodiodes DPI-DP4, because “FIG. 2 of Suzuki is an equivalent circuit diagram. Accordingly, FIG. 2 of Suzuki fails to depict a planar view of the imaging device, as is found in claim 46”. 

1.	Although figure 2 of Suzuki is an equivalent circuit diagram, Itonaga et al. teach the planar view of the imaging device.  An artisan constructing prior art’s device would use the wired connections between the four floating diffusions to respective ones of the four photodiodes, as taught by Itonaga et al., to integrate said four floating diffusions into Itonaga et al.’s device by connecting and overlapping said four floating diffusions to respective ones of the four photodiodes.
Furthermore, Suzuki is not required to teach the planar view of the imaging device, because the wired connections between the elements would be used as a road map for an artisan to modify Itonaga et al.’s device. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







O.N.								/ORI NADAV/
2/19/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800